— Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 27, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although some portions of the videotape recording of defendant’s confession may have been less audible than others, inasmuch as a proper foundation was laid for its admission, this would not call for its blanket exclusion from evidence (United States v Schanerman, 150 F2d 941, 944; *803Admissibility of Inaudible Sound Recording, Ann., 57 ALR3d 746, § 2, par [b], pp 751-752). Any deficiencies in the recording were not so extensive that the jury had to speculate as to its contents (cf. People v Bernstein, 69 AD2d 907; People v Mincey, 64 AD2d 615; People v Sacchitella, 31 AD2d 180). Moreover, because defendant himself testified as to his participation in the stabbing of the decedent, and because there was overwhelming additional proof of guilt, the videotape did not constitute “the most damaging piece of evidence presented by the prosecution” {People v Sacchitella, supra, p 182). It is thus inconceivable to see how defendant could have been harmed by the playing of the recording (see op. cit., Ann., 57 ALR3d, at p 762; People v Sanders, 56 NY2d 51,66-67). Defendant’s other points have been considered and have been found to be without merit. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.